Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In claims 1, 8 and 15 the use of the phrase “adapted to” is noted.  It has been held that the recitation that an element that is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino et al (US 2020/0324404).
As to claim 1, Yoshino et al discloses (see Figs 1-2) a painting system, comprising: a conveying mechanism (4) adapted to convey a workpiece to be painted to a painting station (cells 2); a holding and rotating mechanism (carrying device 200) mounted at the painting station and adapted to hold and rotate the workpiece; and a robot (work robot 300) having a nozzle (310) adapted to spray a paint on the workpiece held by the holding and rotating mechanism, the robot is configured to spray the paint onto the workpiece while the holding and rotating mechanism rotates the workpiece, spraying a layer of the paint on an outer surface of the workpiece (see para [0042]).
As to claim 8, in Yoshino et al the holding and rotating mechanism (200) drives the workpiece to rotate about a vertical axis, the robot (300) is adapted to move in a first horizontal direction perpendicular to the vertical axis and to move in a second horizontal direction perpendicular to the first horizontal direction (see Figs 1-2). 
As to claim 10, Yoshino et al discloses (see Fig 2) a painting shield (21) mounted at the painting station and shielding the workpiece being sprayed and the nozzle of the robot, preventing the paint from spreading to an outside of the painting shield.

Claim(s) 1-2, 8, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuya et al (US 2014/0165907A1).
Regarding claim 1, Furuya et al teaches a system (see Figs 1-2, 7-8) capable of painting, comprising :a conveying mechanism (conveyance apparatus 1) adapted to convey a workpiece to be painted to a painting station; a holding and rotating mechanism (turntable 12) mounted at the painting station and adapted to hold and rotate the workpiece; and a robot (3) having a nozzle (23) adapted to spray a paint on the workpiece held by the holding and rotating mechanism, the robot is configured to spray the paint onto the workpiece while the holding and rotating mechanism rotates the workpiece, spraying a layer of the paint on an outer surface of the workpiece.
As to claim 2, Furuya et al teaches the holding and rotating mechanism (turntable 12) including a first holder (first table 12), a first cylinder (1st shaft body 121) rotatably mounted on the first holder and having a first telescopic rod (swing arm 11), a second holder (2nd table 12), a second cylinder (2nd shaft body 121) rotatably mounted on the second holder and having a second telescopic rod (2nd swing arm 11), and a servo motor (motor 80) connected to one of the first cylinder and the second cylinder.
As to claim 8, in Furuya et al the holding and rotating mechanism (12) drives the workpiece to rotate about a vertical axis, the robot (3) is adapted to move in a first horizontal direction perpendicular to the vertical axis and to move in a second horizontal direction perpendicular to the first horizontal direction (see Figs 1 and 7). 
As to claim 10, Furuya et al discloses a painting shield (4) mounted at the painting station and shielding the workpiece being sprayed and the nozzle of the robot, preventing the paint from spreading to an outside of the painting shield. 
Regarding claim 14, in Furuya et al the conveying mechanism (1) conveys the workpiece along a circular path (see Fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al (US 2014/0165907A1) or Yoshino et al (US 2020/0324404) in view of Kobayashi (US 5,314,722).
Furuya et al or Yoshino device is capable of being operated at controlled speed and flow rate since Furuya et al teaches a controller storing timing and operation programs to drive at predetermined operations (see Figs 1 &7 and para [0029]) and Yoshino et al also teaches work controller with revolution control part 411 (see Fig 3).  In any event, Kobayashi teaches (see Fig 1-2 and column 1, line 41- column 2, line 22) a treatment apparatus provided with a speed at which the holding and rotating mechanism rotates the workpiece and a spraying rate for the nozzle of the robot are both controllable, a thickness of the layer of the paint sprayed on the outer surface of the workpiece is controlled by controlling the speed of the holding and rotating mechanism and the spraying rate of the robot (see column 1, line 41- column 2, line 22), wherein the holding and rotating mechanism rotates the workpiece at a uniform speed, and the spraying rate for the nozzle is kept constant to spray the layer of the paint with a uniform thickness on the outer surface of the workpiece. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate at controlled speed and flow rate as claimed in Furuya et al or Yoshino to uniformly apply the coating material to a rotating object whose outer diameter varies along the rotation axis as taught by Kobayashi (see column 1, lines 36-41).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al (US 2014/0165907A1) in view of Boyce et al (US 4,934,308).
Furuya et al lacks teaching a vacuum suction device communicating with the painting shield.  However, a vacuum suction device provided for a painting shield is known in the art; for instance; as taught by Boyce et al (see Figs 1 and 23 for suction conduit 10 of chamber 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a vacuum suction in Furuya et al to collect the excess coating material (see column 4, lines 33-39).
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al (US 2014/0165907A1) in view of Nishiyama (US 2014/0285790A1).
Furuya et al lacks teaching a dust cleaning device upstream of painting station.  However, in treating a substrate, it is known to pre-clean particles before spray treating the workpiece (for instance as taught by Nishiyama, see Fig 4 for pre-cleaning unit 101 and spraying/solution treating portion 63).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a dust cleaning device to maintain clean environment.  

Allowable Subject Matter
Claims 3-5, 9, 13, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, to Furuya et al or Yoshino fails to teach each and every limitation of the instant invention.  Specifically, fails to teach or reasonably suggest the claimed painting system comprising, inter alia (see claim 1), wherein the first telescopic rod and the second telescopic rod clamp the workpiece from a pair of ends of the workpiece, the servo motor drives the first cylinder, the second cylinder, and the workpiece to rotate together about an axis (as to claim 3-5); a first slide rail extending in the first horizontal direction and a second slide rail extending in the second horizontal direction, the robot is slidably mounted on the first slide rail, and the first slide rail is slidably mounted on the second slide rail (as to claim 9); herein the dust cleaning device is an electrostatic dust cleaning device, and further comprising a dust cleaning 
shield shielding the electrostatic dust cleaning device and the workpiece (regarding claim 13); wherein the conveying mechanism includes a chain adapted to move along the circular path, a plurality of gears respectively located on a plurality of different positions of the circular path and engaging the chain, and a plurality of trays mounted on the chain and evenly spaced apart from one another (regarding claims 15-17) and an explosion-proof room in which the conveying mechanism, the dust cleaning device, the holding and rotating mechanism, and the robot are mounted (per claims 18-20) such that the skilled artisan would view each of them obvious in light of Furuya et al or Yoshino.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/